Order, Family Court, Bronx County (Jennifer S. Burtt, Ref.), entered on or about July 26, 2010, which, after a hearing, denied appellant mother’s motion for immediate visitation with the subject child and suspended visitation pending the final determination of the termination of parental rights (TPR) proceeding, unanimously affirmed, without costs.
In August 2007, the subject child was removed from appellant mother on an emergency basis when she left a homeless shelter *630and began to sleep in a park with her child so that she could spend time with her boyfriend. Immediately thereafter, petitioner the Administration for Children Services (ACS) sought a determination that appellant had neglected her child. Based on her nonappearance, appellant was found to have neglected the child, who was placed in foster care with his paternal aunt and uncle. In May 2009, ACS instituted a TPR petition against appellant. For over two years, appellant, who is reportedly illiterate and mentally retarded, has failed to visit the child, whom the foster parents plan to adopt. Additionally, the foster parents do not intend to permit post-adoption visitations by appellant. Under these circumstances, Family Court found that it would not be in the best interest of the child to grant appellant visitation rights during the pendency of the TPR proceedings, since such rights may cease following the proceedings. We find that Family Court’s determination was a provident exercise of discretion and was supported by the record (see Matter of Gandy [Commissioner of Social Servs. of City of N.Y.], 58 AD2d 525 [1977]). Concur — Andrias, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.